Case 1:04-cv-02710-LAP Document 77 Filed 05/15/19 Page 1 of 1

 

 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT BLECTRE
SOUTHERN DISTRICT OF NEW YORK DOC # ONICALLY FILED
MICHELE COLELLA and DENISE DATE PILED: a6 —
DUSSAULT, _ =
Plaintiffs, 04 Civ. 2710 (LAP)
05 Civ. 3089 (LAP)
~against-=

ORDER

 

THE REPUBLIC OF ARGENTINA,

Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:
Plaintiff Michele Colella has faxed to the Court what
appear to be copies of bond ownership documents. Plaintiff
shall provide counsel for the Republic with the same material,
and counsel shail confer with Plaintiff and inform the Court by
letter how they propose to proceed.
S80 ORDERED.
Dated: New York, New York

way (S, 2019 Yue? Prowler

LORETTA A. PRESKA
Senior United States District Judge

 

 

 

 
